DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

The amendment filed on 10 January 2022 has been entered. Claim(s) 8, 10-18 and 20-26 remain pending in this application. Claim(s) 1-7, 9 and 19 have been cancelled.  Claim(s) 26 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-12, 14-16, 18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (U.S. Patent No. 8,659,422), hereinafter Tracy, in view of Phi (Non-Patent Literature – A Highly Flexible, Stretchable and Ultra-thin Piezoresistive Tactile Sensor Array Using PAM/PEDOT:PSS Hydrogel), hereinafter Phi, and Johnson (U.S. Pre-grant Publication 2004/0149045), hereinafter Johnson.

Regarding Independent Claim 8, Tracy discloses a solid rocket motor propellant grain arrangement (Figure 2), comprising: 
a case (206); 
a propellant grain (204) disposed within the case (Figure 2 – the propellant grain, 204, is in the case, 206); and 
an integrated rocket motor aging sensor (209 - Column 1, Lines 15-18, 41-45 - the sensors provide information on the health/age of the rocket motor and the solid propellant) disposed entirely outward from the propellant grain (Figure 2 -Column 5, Lines 17-21 - the sensors, 209, are provided on the inner perimeter of the casing at the casing liner and therefore entirely outward of the propellant grain), wherein the integrated rocket motor aging sensor is configured to measure data corresponding to a plurality of distinct locations of the propellant grain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 - the sensors, 209, provide information/data on the health/age of the rocket motor and the solid propellant at multiple locations).
Tracy further discloses wherein the integrated rocket motor aging sensor is used to measure stress/strain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 – the integrated sensor, 209, is used to measure strain in the rocket motor/propellant which provide information on the health/age of the rocket motor).
Tracy does not teach wherein the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: 
a first film substrate comprising a first plurality of electrodes; and 
a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes; and
the first film substrate is bonded to the propellant grain and the second film substrate is bonded to the case.
However, Phi teaches piezoresistive sensor array (Title) used to measure measuring stress and strain (Page 1, Column 2, Section “2.1 Operation principle and sensor design”, Lines 1-4 – the sensor measures stress and strain) wherein the sensor comprises a resistive screen matrix (RSM) (Page 2, Figure 3b– the sensor has a matrix formed by the electrodes), comprising: 
a first film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the top substrate is a first film substrate) comprising a first plurality of electrodes (Page 2, Figure 2d – the first film substrate has a plurality of electrodes shown as lines); and 
a second film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the bottom substrate is a second film substrate) comprising a second plurality of electrodes (Page 2, Figure 2d – the second film substrate has a plurality of electrodes shown as lines), wherein the first film substrate is superimposed on the second film substrate (Page 2, Figure 2d and Figure 3b – the first film substrate is superimposed on the second film substrate to form the grid) to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes (Page 2, Figure 2d and Figure 3b – the first film substrate and the second film substrate form the grid with nodes at the location of intersection of the electrodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by replacing the sensor such that the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: a first film substrate comprising a first plurality of electrodes; and a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes, as taught by Phi, in order to have a highly flexible, stretchable and ultra-thin sensor (Page 2, Column 1, Lines 25-27).
Tracy in view of Phi do not explicitly teach the first film substrate is bonded to the propellant grain and the second film substrate is bonded to the case.
However, Johnson teaches a system for measuring stress at an interface (Paragraph 0003) in a solid rocket motor (Paragraph 0009) with a sensor (10) with a first substrate (14) and a second substrate (16) where the first substrate is bonded to one surface and the second substrate is bonded to a second surface (Paragraphs 0044 and 0048 – the first substrate is bonded to a first surface, for example the propellant grain, 84, and the second substrate is bonded to a second surface, for example the to the casing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi by making the first film substrate, of the integrated rocket motor aging sensor, of Tracey in view of Phi, being bonded to the propellant grain and the second film substrate being bonded to the case, as taught by Johnson, in order to provide a method for measuring stress and a stress component expected at an interface, especially an adhesive bond line (Johnson – Paragraph 0013) thereby allowing greater range of health monitoring of the rocket motor.

Regarding Claim 10, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses the integrated rocket motor aging sensor surrounds an outer surface of the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensors are at the inner perimeter of the liner and therefore the sensors surround the outer surface of the propellant grain, 204).

Regarding Claim 11, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses the integrated rocket motor gaining sensor is wrapped around the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensors are at the inner perimeter of the liner and therefore the sensors which are formed as a matrix, as discussed above for the combination of Tracy, Phi and Johnson, would wrap around the propellant).

Regarding Claim 12, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses a liner surrounding the propellant grain (Column 5, Lines 17-21 - a liner surrounds the propellant grain).

Regarding Claim 14, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses the integrated rocket motor aging sensor is disposed between the liner and the propellant grain (Figure 2 - Column 5, Lines 17-21 - the sensor is at the inner perimeter of the liner and therefore between the liner and the propellant grain). Further, Tracy in view of Phi and Johnson, as discussed above, discuss the bonding of the integrated rocket motor aging sensor between two surfaces and further the location of the sensor between the propellant and the liner with the second film substrate being bonded to the liner (Paragraph 0048 – the second substrate, 16, is bonded to the liner, 88).  Thus the combination of Tracy in view of Phi and Johnson teach the limitations of Claim 14.

Regarding Claim 15, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses a power electronics and control (Figure 1, Element 100) in electronic communication with the integrated rocket motor aging sensor (Figure 1 - Column 5, Lines 9-19 and 17-21 - the sensors, 209, are connected to the power electronics and control and provide information to the power electronics and control, therefore they are in electronic communication).

Regarding Claim 16, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses wherein the propellant grain is a solid mass (Figure 2 - the propellant, 204, is a solid propellant mass) with an exposed inner surface area defining a perforation volume in the interior of the propellant grain (Figure 2 - the core, 202, provides an exposed inner surface that defines a perforation volume on the inside of the propellant grain, 204).

Regarding Claim 24, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy in view of Phi and Johnson further disclose the second film substrate is bonded to the propellant grain via a curing process (This limitation is considered product by process and therefore since the limitation of bonding the sensor to the propellant has been taught by Tracy in view of Phi and Johnson the process by which the bonding occurs is not given patentable weight without evidence of unexpected outcomes).

Regarding Claim 25, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses wherein the power electronics and control is removably coupled to the integrated rocket motor aging sensor (Figure 2 – the power electronics and control, 100, is located on the weather seal, 203, which is removable from the rocket motor and therefore is removably couple to the sensors, 209).

Regarding Independent Claim 18, Tracy discloses a method for manufacturing a solid rocket motor propellant grain arrangement (Figure 2), comprising:
disposing an integrated rocket motor aging sensor (209 - Column 1, Lines 15-18, 41-45 - the sensors provide information on the health /age of the rocket motor and the solid propellant) to surround an outer surface of a propellant grain (Figure 2 -Column 5, Lines 17-21 - the sensors, 209, are provided on the inner perimeter of the casing and therefore surround the propellant grain, 204), wherein the integrated rocket motor aging sensor is disposed entirely outward from the propellant grain  (Figure 2 -Column 5, Lines 17-21 - the sensors, 209, are provided on the inner perimeter of the casing at the casing liner and therefore entirely outward of the propellant grain); and 
disposing a case (206) to surround the integrated rocket motor aging sensor (Figure 2 - the case, 206, surrounds the aging sensors, 209).
Tracy further teaches wherein the integrated rocket motor aging sensor is used to measure stress/strain (Column 1, Lines 15-18, 41-45 and Column 5, Lines 17-21 – the integrated sensor, 209, is used to measure strain in the rocket motor/propellant which provide information on the health/age of the rocket motor) with the integrated motor aging sensor being between the propellant grain and the case (Figure 2 - Column 5, Lines 17-21 - the sensor is at the inner perimeter of the liner and therefore between the case and the propellant grain).
Tracy does not disclose bonding an inner surface of a first film substrate of the integrated rocket motor aging sensor to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case; wherein the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: 
a first film substrate comprising a first plurality of electrodes; and 
a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes.
However, Phi teaches piezoresistive sensor array  (Title) wherein the sensor comprises a resistive screen matrix (RSM) (Page 2, Figure 3b– the sensor has a matrix formed by the electrodes), comprising: 
a first film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the top substrate is a first film substrate) comprising a first plurality of electrodes (Page 2, Figure 2d – the first film substrate has a plurality of electrodes shown as lines); and 
a second film substrate (Page 2, Figure 2d and Page 3, Column 2, Lines 2-7 – the bottom substrate is a second film substrate) comprising a second plurality of electrodes (Page 2, Figure 2d – the second film substrate has a plurality of electrodes shown as lines), wherein the first film substrate is superimposed on the second film substrate (Page 2, Figure 2d and Figure 3b – the first film substrate is superimposed on the second film substrate to form the grid) to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes (Page 2, Figure 2d and Figure 3b – the first film substrate and the second film substrate form the grid with nodes at the location of intersection of the electrodes).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy by replacing the sensor such that the integrated rocket motor aging sensor comprises a resistive screen matrix (RSM), comprising: a first film substrate comprising a first plurality of electrodes; and a second film substrate comprising a second plurality of electrodes, wherein the first film substrate is superimposed on the second film substrate to form nodes at intersections of the first plurality of electrodes and second plurality of electrodes, as taught by Phi, in order to have a highly flexible, stretchable and ultra-thin sensor (Page 2, Column 1, Lines 25-27).
Tracy in view of Phi do not explicitly teach bonding an inner surface of a first film substrate of the integrated rocket motor aging sensor to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case.
However, Johnson teaches a system for measuring stress at an interface (Paragraph 0003) in a solid rocket motor (Paragraph 0009) with a sensor (10) with a first substrate (14) and a second substrate (16) where the inner surface of the first substrate is bonded to one surface and the outer surface of the second substrate is bonded to a second surface (Figure 2 - Paragraphs 0044 and 0048 – the inner surface of the first substrate is bonded to a first surface, for example the propellant grain, 84, and the outer surface second substrate is bonded to a second surface, for example the to the casing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi by bonding an inner surface of the first film substrate of the integrated rocket motor aging sensor, of Tracey in view of Phi, to the propellant grain; bonding an outer surface of a second film substrate of the integrated rocket motor aging sensor to the case, as taught by Johnson, in order to provide a method for measuring stress and a stress component expected at an interface, especially an adhesive bond line (Johnson – Paragraph 0013) thereby allowing greater range of health monitoring of the rocket motor.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Johnson as applied to claim 8 above, and further in view of Lopatin (U.S. Patent No. 8,525,705), hereinafter Lopatin.

Regarding Claim 17, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy in view of Phi and Johnson do not disclose the case is manufactured of a metal.
However, Lopatin teaches a solid rocket motor (Abstract, Line 1) with a case (26) that is manufacture of a metal (Column 2, Lines 42-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include the case being manufacture of a metal, as taught by Lopatin, since it has been held that the selection of a known material (in the present case a metal) based on its suitability for its intended use (providing a casing for a solid rocket motor) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07.

Claims 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Johnson as applied to claims 8 and 18 above, and further in view of Tussiwand (Non-Patent Literature – Non-destructive Ageing State Determination of Solid Rocket Motors Charges), hereinafter Tussiwand.

Regarding Claim 13, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy in view of Phi and Johnson do not disclose the integrated rocket motor aging sensor is disposed between the liner and the case, and the first film substrate is bonded to the propellant grain via the liner.
However, Tussiwand teaches a solid rocket motor (Page 2, Lines 1-2 - system is fora solid rocket motor) with sensors disposed between the liner and the case (Page 10, Lines 31-35 - the sensors are applied to the case prior to the bonding of the insulation/liner and therefore the sensors are between the liner and the case) and the sensors are bonded to the propellant grain via the liner (Page 11, Lines 5-10 – the propellant is cast in liner in the case and therefore bonded to the liner thus the sensors are bonded to the propellant grain via the liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include the integrated rocket motor aging sensor being disposed between the liner and the case and bonding the sensor to the propellant grain via the liner, as taught by Tussiwand, thereby resulting in the first film substrate, of Tracy in view of Phi and Johnson, being bonded to the propellant grain via the liner in order to allow monitoring of the bondline between the insulation and casing and a more accurate estimation of usable life of the motor to reduce the costs of prematurely disposing or replacing usable rocket motors (Tussiwand - Page 4, Lines 1-12).

Regarding Claim 20, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses disposing a liner to surround the outer surface of the propellant grain (Figure 2 - Column 5, Lines 17-21 - the motor includes a liner which in inside the casing, 206, and therefore surrounds the outer surface of the propellant grain).
Tracy in view of Phi and Johnson do not disclose bonding the inner surface of the first film substrate directly to the liner, wherein the first film substrate is bonded to the propellant grain via the liner.
However, Tussiwand teaches a solid rocket motor (Page 2, Lines 1-2 - system is fora solid rocket motor) and bonding the inner surface of the first film substrate directly to the liner (Page 10, Lines 31-35 - the insulation/liner is bonded after the sensors are bonded to the case therefore the inner surface of the sensors are bonded to the liner), wherein the first film substrate is bonded to the propellant grain via the liner (Page 11, Lines 5-10 – the propellant is cast in liner in the case and therefore bonded to the liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include bonding the inner surface of the sensor directly to the liner, wherein the sensor is bonded to the propellant grain via the liner, as taught by Tussiwand, thereby resulting in the first film substrate, of Tracy in view of Phi and Johnson, being bonded directly to the liner, wherein the first film substrate is bonded to the propellant grain via the liner in order to allow monitoring of the bondline between the insulation and casing and a more accurate estimation of usable life of the motor to reduce the costs of prematurely disposing or replacing usable rocket motors (Tussiwand - Page 4, Lines 1-12).

Regarding Claim 26, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. 
Tracy further discloses a liner surrounding the propellant grain (Column 5, Lines 17-21 - a liner surrounds the propellant grain).
Tracy in view of Phi and Johnson do not disclose the integrated rocket motor aging sensor is disposed between the liner and the case, the first film substrate is bonded to the propellant grain via the liner, and the integrated rocket motor aging sensor is disposed entirely outward from the liner.
However, Tussiwand teaches a solid rocket motor (Page 2, Lines 1-2 - system is fora solid rocket motor) with sensors disposed between the liner and the case (Page 10, Lines 31-35 - the sensors are applied to the case prior to the bonding of the insulation/liner and therefore the sensors are between the liner and the case) and the sensors are bonded to the propellant grain via the liner (Page 11, Lines 5-10 – the propellant is cast in liner in the case and therefore bonded to the liner thus the sensors are bonded to the propellant grain via the liner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include the integrated rocket motor aging sensor being disposed between the liner and the case and bonding the sensor to the propellant grain via the liner, as taught by Tussiwand, thereby resulting in the first film substrate, of Tracy in view of Phi and Johnson, being bonded to the propellant grain via the liner and the integrated rocket motor aging sensor being disposed entirely outward from the liner in order to allow monitoring of the bondline between the insulation and casing and a more accurate estimation of usable life of the motor to reduce the costs of prematurely disposing or replacing usable rocket motors (Tussiwand - Page 4, Lines 1-12).

Regarding Claim 22, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses the liner is disposed between the case and the propellant grain (Column 5, Lines 17-21 – the liner is at the inner periphery of the case and therefore is between the propellant grain and the case).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tracy in view of Phi and Johnson as applied to claims 8 and 12 above, and further in view of Leasure (U.S. Patent No. 3,555,958), hereinafter Leasure.

Regarding Claim 21, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. 
Tracy in view of Phi and Johnson do not disclose wherein the propellant grain comprises a fuel and an oxidizer, and the liner comprises the fuel.
However, Leasure teaches a solid rocket motor (Figure 1) with a propellant grain (A-D) and a liner (Figures 1-2 – the layer, E, is a liner of the rocket motor as it lines the casing) wherein the propellant grain comprises a fuel and an oxidizer (Table 1 – the propellant grain, A-D, contain nitrocellulose (NC), which is a fuel, and Ammonium Perchlorate (AP), which is an oxidizer), and the liner comprises the fuel (Table 1 – the liner, E, contains NC, which is the fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include the propellant grain comprising a fuel and an oxidizer, and the liner comprises the fuel, as taught by Leasure, in order to achieve a major reduction in inert weight of the system (Leasure - Column 1, Lines 70-73).

Regarding Claim 23, Tracy in view of Phi and Johnson disclose the invention as claimed and discussed above. Tracy further discloses a liner surrounding the propellant grain (Column 5, Lines 17-21 - a liner surrounds the propellant grain) and the liner is disposed between the case and the propellant grain (Column 5, Lines 17-21 – the liner is at the inner periphery of the case and therefore is between the propellant grain and the case).
Tracy in view of Phi and Johnson do not disclose wherein the propellant grain comprises a fuel and an oxidizer, and the liner comprises the fuel.
However, Leasure teaches a solid rocket motor (Figure 1) with a propellant grain (A-D) and a liner (Figures 1-2 – the layer, E, is a liner of the rocket motor as it lines the casing) wherein the propellant grain comprises a fuel and an oxidizer (Table 1 – the propellant grain, A-D, contain nitrocellulose (NC), which is a fuel, and Ammonium Perchlorate (AP), which is an oxidizer), and the liner comprises the fuel (Table 1 – the liner, E, contains NC, which is the fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Tracy in view of Phi and Johnson to include the propellant grain comprising a fuel and an oxidizer, and the liner comprises the fuel, as taught by Leasure, in order to achieve a major reduction in inert weight of the system (Leasure - Column 1, Lines 70-73).


Response to Arguments
	Applicant's arguments filed 10 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Tracy does not disclose the sensor being entirely outside the propellant, it is respectfully pointed out that Applicant relies on a schematically representative figure that does not provide enough detail to assert that the sensors, 209, are embedded in the propellant.  However, Tracy explicitly recites that the sensors are placed at the liner at the inner perimeter of the casing in Column 5, Lines 17-21.  The liner is entirely outside the propellant and thus the sensors placed at the liner are located entirely outside the propellant as well. Therefore, Tracy and the combination with Phi and Johnson does teach the amended limitations.
In response to Applicant’s argument that the combination of Johnson with Tracy and Phi is improper it is respectfully pointed out that Applicant argues that the teachings of a stress sensor, as taught by Johnson, could not apply to the piezoresistive tactile sensor array of Tracy and Phi, but this does not consider that the tactile sensor of Tracy and Phi is used to measure both stress and strain. It is noted that the combination of using Johnson is not replacing the sensor of Tracy and Phi with the sensor of Johnson but only the placement and bonding of the sensor to measure stress and strain at a desired interface. Further Applicant states Johnson requires that the first and second walls move together with the propellant and insulation layer where Phi would not require such movement, but does not consider that the sensor of Johnson also is used to measure normal forces, as shown in Figure 4. Even further Applicant does not provide any evidence that Phi prohibits such bonding and subsequent movement of the sensor to the surfaces to provide the desired measurements at the interfaces as taught by Johnson.  Therefore, the teachings of Johnson are properly applied to the structure of Tracy and Phi and the combination is proper.
In response to Applicant’s argument that the limitations of new Claim 28 could not be meet while at the same time using Johnson as a reference for teaching of bonding of the sensor, it is respectfully pointed out that the Applicant uses an unduly narrow interpretation of Johnson.  Applicant argues that the purpose of Johnson is to place the sensor in the adhesive liner, 86, but does not consider that in Paragraph 0047, Lines 14-17, Johnson states that the sensor may be located at other positions, specifically  within an insulation layer, 88, which is as shown in Figure 2 is located outside of the liner, 86.  Therefore Johnson does not constrain the location of the sensor to only within the adhesive liner as contended by the Applicant and the combination of Tussiwand which would place the sensor on the case before the liner and therefore between the two, as discussed above, is proper.  Thus, the combination of Tracy, Phi, Johnson and Tussiwand teach the limitations of Claim 29 as discussed herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                             /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741